Case 1:18-cr-00874-JSR Document 83 Filed 07/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee nnn eee x
UNITED STATES OF AMERICA :
S.1 18 Cr. 874 (JSR)
-V-
ORDER
LAWRENCE WALSH, :
Defendant.
meee eee eee x

JED S. RAKOFF, U.S.D.J.
Yesterday, the Court directed the Clerk of Court “to
immediately unseal and place on the public electronic docket of
this case all filings of any kind connected to this case.” ECF
No. 79. Thereafter, counsel for Defendant Walsh and counsel for
the Government made a joint telephone application, seeking to
maintain two documents under seal, with newly redacted copies to
be filed for the public record. Good cause appearing, the Court
orders as follows:
(1) The following documents, if not already unsealed,
should remain sealed, and if already unsealed, should
be re-sealed: Rule 32 Sentencing Memorandum (June 8,
2020); Section 5K Letter from M. Bracewell & J.
Gutwillig to Chambers (June 3, 2020).

(2) The attached two redacted documents should be filed in

the public file of this case.

 
Case 1:18-cr-00874-JSR Document 83 Filed 07/08/20 Page 2 of 2

 

 

  

 

SO ORDERED.
Dated: New York, NY — _
July 8, 2020 Unite

 

 

 

 

 

 

 

 
